Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
	Please note that this Corrected Notice of Allowance is correcting the claim index on the Issue Classification to include claim 65.  The Examiner’s Amendment and Reasons for Allowance in the Action mailed on July 15, 2021, are not reiterated herewith but are maintained and not changed or modified. 

Status of Claims
Claims 1-47 were originally filed on April 30, 2019. 
The amendment received on July 9, 2019, canceled claims 1-41; and added new claims 42-65.  The amendment received on June 16, 2021, canceled claims 43-48; and amended claim 42.  The Examiner’s Amendment mailed on July 15, 2021, canceled claim 65; and amended claims 42, 50-52, 56-58, 60, 63-64.
Claims 42 and 49-65 are currently pending and are under consideration.

Priority
The present application is a continuation of PCT/US2017/059550 filed November 1, 2017, and claims priority under 119(e) to U.S. Provisional Application No. 62/415,752 filed on November 1, 2016. 

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting 
Please note that the Examiner is interpreting the scope of claim 42 as open-ended requiring 100% identity to SEQ ID NO: 96 with any N-/C-terminal additions when R1 is not present at the C-terminus.  Thus, the scope of claim 42 is analogous to “comprising the sequence of SEQ ID NO: 1” above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654